Citation Nr: 1709552	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-28 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for allergic rhinitis, also claimed as asthma.

2. Entitlement to a separate evaluation for asthma.

3.  Entitlement to service connection for uterine bleeding.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active duty service from May 2007 to October 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As noted in the Board's August 2014 decision, the Veteran indicated on her October 2011 VA Form 9 that she was appealing the issue of mental disorder.  Service connection for mental disorder was granted in an April 2010 rating decision.  Thus, the issue of an increased rating for service-connected mental disorder has been raised by the record, but has not been, adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of service connection for service connection for uterine bleeding being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's allergic rhinitis does not manifest with nasal polyps.

2. The Veteran's asthma is related to service.

3.  The symptoms of shortness of breath related to asthma do not overlap with the symptoms of nasal obstruction and post nasal drip related to the rhinitis.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Code 6522 (2016).

2. The criteria for a separate evaluation for asthma have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Allergic Rhinitis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

The Veteran's allergic rhinitis is currently rated at 10 percent under Diagnostic Code 6522.

Under Diagnostic Code 6522 a 10 percent evaluation is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

On VA examination in March 2010 the Veteran's nasal mucosa was pale and 100 percent occluded bilaterally.  No polyps were noted.

On VA examination in June 2015 she was found to have less than 50 percent obstruction of the nasal passage on both sides due to rhinitis and no nasal polyps.

As a 30 percent evaluation requires the presence of polyps, and the evidence does not reflect that the Veteran has ever been found to have polyps, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's allergic rhinitis.  38 C.F.R. § 3.321(b)(1) (2016).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected allergic rhinitis that would render the schedular criteria inadequate.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's allergic rhinitis.  In addition, the Board finds the record does not reflect that the Veteran's allergic rhinitis markedly interferes with her ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  




Asthma

The RO granted service connection for "allergic rhinitis, also claimed as dyspnea and asthma;" however, the Veteran has argued that her asthma is a separate disability and thus should be rated separately.  The Board remanded the Veteran's claim in August 2014 to obtain a VA opinion as to whether the Veteran has a current diagnosis of asthma, and if so, whether it warrants a separate disability evaluation.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.

When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions." Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262). If the Veteran's symptoms are "distinct and separate," then he is entitled to separate disability ratings for the various conditions. Id.  

The Veteran underwent a VA examination in June 2015 and the examiner opined that the Veteran's currently diagnosed asthma is at least as likely as not related to her asthma symptoms treated in service.  Significantly, the symptoms of the asthma include shortness of breath for which she used an inhaler.  Asthma is generally rated under Diagnostic Code 6602 which rates based upon pulmonary function testing.  In contrast, the symptoms of the rhinitis consist of post nasal drip and nasal congestion for which she treated with Sudafed, Allegra, Claritin and nasal sprays.  This condition is rated under Diagnostic Code 6522 which as noted above rates based upon the absence or presence of polyps and obstruction of the nasal passage.  In other words, the Veteran's symptoms do not overlap and furthermore, nothing in 38 C.F.R. § 4.96 prohibits a separate rating for these conditions. 

Therefore, the Board finds that the Veteran is entitled to a separate evaluation for asthma, but the RO must set the evaluation in the first instance.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in November 2009 prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in March 2010 and July 2015.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for allergic rhinitis is denied.

A separate evaluation for asthma is granted.


REMAND

The Board finds that a remand is necessary with respect to the Veteran's claim for service connection for uterine bleeding.

A June 2009 service treatment record shows that the Veteran complained of uterine bleeding between periods for the past seven months.

In March 2010 she underwent a VA compensation and pension examination.  She reported that since the birth of her child in service she has experienced uterine bleeding between periods, with increased cramping and mood swings during menstruation.  She was diagnosed with dysmenorrhea.  The Board remanded the claim to obtain a medical opinion as to whether dysmenorrhea is a congenital or developmental defect or disease.

In June 2015 a new VA examiner examined the Veteran, listing a diagnosis of dysmenorrhea.  However, the examiner opined that, based on a review of medical literature, dysmenorrhea is a subjective symptom and not a disease or defect.  The examiner did not make any additional diagnosis and cited to the Veteran's May 2015 examination at the VA women's clinic.

At that visit, the Veteran reported dysmenorrhea and heavy menstrual bleeding.  The doctor found no indication to support a diagnosis of endometriosis.

The Board finds an addendum VA opinion is needed to clarify whether the VA examiner's opinion is that dysmenorrhea is not only not a congenital or developmental defect or disease but also not a disability at all for VA purposes.

The examiner is asked to opine whether dysmenorrhea is a separate disability or whether it is a symptom of another gynecological disease or disability that the Veteran has.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a suitably qualified examiner as to whether the Veteran's diagnosed dysmenorrhea is a separate disability or whether it is a manifestation or symptom of another gynecological disease or disability that she has.  For any disability diagnosed, opine whether it is at least as likely as not (50 percent or greater probability) that the condition onset in or is otherwise related to her service.

The examiner should provide a complete rationale for all conclusions reached.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


